COURT OF APPEALS OF VIRGINIA


Present:   Judges Bumgardner, Kelsey and Senior Judge Hodges


GRACE C. RUTLEDGE
                                            MEMORANDUM OPINION *
v.   Record No. 1961-02-4                        PER CURIAM
                                             FEBRUARY 19, 2003
E. PRESTON RUTLEDGE


             FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                       Paul F. Sheridan, Judge

           (Mary Elizabeth Davis; Hofheimer/Ferrebee,
           P.C., on brief), for appellant.

           (Martin A. Gannon; James Ray Cottrell;
           David H. Fletcher; Christopher W. Schinstock;
           Kyle F. Bartol; Gannon & Cottrell, P.C., on
           brief), for appellee.


     Grace C. Rutledge (mother) appeals the decision of the

circuit court denying her motion for unsupervised visitation with

the parties' minor son, Andrew Rutledge, and court-ordered

therapy.   On appeal, mother contends the trial court denied her

due process and substantial justice by dismissing her motion

without a hearing.    Upon reviewing the record and the parties'

briefs, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.

See Rule 5A:27.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                            Background

     Mother and E. Preston Rutledge (father) were divorced by

final decree on February 27, 1997.     In a May 10, 2000 order,

father was awarded sole legal and physical custody of Andrew.

The court allowed mother supervised visitation with Andrew on

alternate Sunday afternoons through the Visitation Services

Program of Northern Virginia Family Service, until further order

of the court.   On June 7, 2002, mother moved the court for

unsupervised visitation and court-ordered therapy.     After

considering mother's written motion and father's written

opposition, the court denied mother's motion.

     Mother acknowledges she was informed of the court's denial

of her motion on June 26, 2002.   Mother failed to file a motion

to reconsider or any other form of objection to the court's

ruling.

                             Analysis

     This Court will not consider an argument on appeal that was

not presented to the trial court.      Ohree v. Commonwealth, 26

Va. App. 299, 308, 494 S.E.2d 484, 488 (1998); Rule 5A:18.     The

requirements of Rule 5A:18 apply equally to constitutional

claims.   Deal v. Commonwealth, 15 Va. App. 157, 161, 421 S.E.2d

897, 900 (1992).   "The goal of the contemporaneous objection

rule is to avoid unnecessary appeals, reversals and mistrials by

allowing the trial judge to intelligently consider an issue and,

if necessary, to take corrective action."      Campbell v.

                               - 2 -
Commonwealth, 12 Va. App. 476, 480, 405 S.E.2d 1, 2 (1991).

Appellant failed to voice her objections before the trial court

at any time.

     Accordingly, Rule 5A:18 bars our consideration of this

question on appeal.   Moreover, the record does not reflect any

reason to invoke the good cause or ends of justice exceptions to

Rule 5A:18.    Therefore, we summarily affirm the decision of the

trial court.    See Rule 5A:27.

                                                          Affirmed.




                                  - 3 -